 

   

Case 1:11-cv-00691-LAK-RWL Document 2625{¢F Wee Page tors |

‘ wba Ft
{DOCUMENT |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

UNITED STATES OF AMERICA,
No. 19=CR-561 (LAP)

-against-—
No. 11-CV-691 (LAK)

STEVEN DONZIGER, ORDER

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of the letter, dated April 13,
2021, from the Donziger Case Monitoring Committee (“the
Committee”) regarding the public-access measures for Defendant
Steven Donziger’s upcoming trial. (See dkt. no. 270.) That
letter discusses two topics: (1) measures to ensure that those
who attend the trial in person can do so safely and (2) remote
audio/visual access to the trial proceedings for those who wish
to observe them. {See id.)

As to the first point, the Court reiterates its previous
order which indicated that (1) the Court had requested access to
a larger courtroom for Mr. Donziger’s trial, (2} the Court will
provide one or more overflow rooms from which to observe the
proceedings, and (3) the Court will allow members of the press
to sit, in a distanced manner, in the jury box to ensure that
more seats are available to the public. (See dkt. no, 254.)
Seating for members of the public will also be properly

distanced. Once a courtroom and overflow room(s) are

 

 

 
Case 1:11-cv-00691-LAK-RWL Document 2625 Filed 04/30/21 Page 2 of 3

designated, the Court will enter an order to the public docket
with the relevant information. (See id.)

As for the second point, the Court again reiterates, (see
dkt. no. 254 at 2 n.1; see also dkt. no. 266), that the Federal
Rules of Criminal Procedure do not authorize the broadcasting of
Mr. Donziger’s trial.1 Moreover, as the Court has already
observed, (see dkt. no. 254), although the CARES Act permits the
use of remote teleconferencing for some criminal proceedings--~-
including some of the pretrial proceedings in this case--it does
not sanction the use of such technology for trial proceedings,
leaving operative Rule 53’s baseline prohibition.* The
Committee’s letter provides no legal authority to the contrary,
and the COVID-19 pandemic does not afford the Court license to
ignore the Federal Rules.

Consistent with guidance from the CDC and New York State

Department of Health, the Southern District of New York has

adopted extensive rules and guidelines to prevent the spread of

 

1 See Fep. R. CRIM. P. 53 (“Except as otherwise provided by a
statute or these rules, the court must not permit the taking of
photographs in the courtroom during judicial proceedings or the
broadcasting of judicial proceedings from the courtroom.”). As
the Court has recognized, Rule 53’s “language is mandatory.”
{(Dkt. no. 266 at 1.)

* See Coronavirus Aid, Relief, and Economic Security Act,
Pub. L. No. 116-136, § 15002(b), 134 Stat 281, 528 (2020)
(enumerating the proceedings for which using such technology is
permitted).

 

 
Case 1:11-cv-00691-LAK-RWL Document 2625 Filed 04/30/21 Page 3 of 3

COVID-19 in its courthouses and to ensure that any in-person
proceedings can be held safely.? Subject to the protocols in
place at the time of Mr. Donziger’s trial, any interested member
of the public may attend the trial in person. (See dkt. no. 254
at 2.}

SO ORDERED.

Dated: April 30, 2021
New York, New York

Yt l) Yosh a

LORETTA A. PRESKA-
Senior United States District Judge

 

3 The Court’s most up-to-date protocols are available online
at https://nysd.uscourts.gov/covid-19-coronavirus. The Court
has already employed those protocols to hold several trials this
year. See generally Benjamin Weiser, Reconfiguring the Courts
to Meet Health Concerns, N.Y. Times, Apr. 25, 2021, at 4.

 

3

 
